* Corpus Juris-Cyc. References: Executors and Administrators, 24 C.J., pp. 1212, n. 43, 44; 1220, n. 74.
The appellant, as administrator of the estate of Dan Travis, brought suit against the appellee in the chancery court for discovery, alleging that he was appointed administrator by the chancery court of Humphreys county, Miss., some months after the death of the said Dan Travis; that the said Travis died intestate at his usual place of abode in Humphreys county, on land rented him by the defendant, on the ____ day of ____, 1920; that the said Dan Travis also lived on land rented from the defendant during the year 1921, and that during the said years the defendant furnished the said Dan Travis in part; that on the 19th day of February, 1920, the defendant furnished the deceased Travis with one thousand one hundred dollars in cash, taking his promissory note for one thousand two hundred sixty-five dollars, due December 1, 1920, with six per cent. interest, taking a deed of trust upon certain livestock owned by the deceased to secure said note. Travis was possessed of certain livestock (a list of which, and the value thereof is filed as an exhibit to the bill) and certain other property, and a number of bales of cotton grown in 1920, a part of which cotton was the individual property of Travis, and in the other part of which he held a one-half interest with *Page 291 
his tenants by virtue of the fact that same was grown on the land rented by Travis from the defendant. A list of said cotton so owned with gin return for each bale, save one, is filed as an exhibit to the bill. It is further alleged that the complainant was informed and believes that twenty-one bales of this cotton were of the Webber variety of staple cotton, and ten bales were "short" cotton; that during the year 1921 the said Travis, together with his share hands in the crops of which he was entitled to share, produced about two hundred bushels of corn and about twenty bales of cotton, the exact number of which, and the quality and weight of which, are unknown to the complainant, save that the complainant has gin returns for ten of said bales, but that the defendant took charge of said cotton and seed therefrom, and all corn; that complainant is informed and believes that the defendant claims to have furnished said Travis with other supplies for the year 1920, about all of which complainant knows nothing, but all of which is peculiarly within the knowledge of the defendant; that the complainant is informed and believes that the same has been paid from sales of said cotton. It is further alleged, on information and belief, that the defendant foreclosed the deed of trust hereinbefore mentioned, purchasing the property conveyed thereunder, but that the complainant is informed and believes that the defendant has still in his charge the 1920 crop above mentioned, and alleges upon advice that the foreclosure of the deed of trust was illegal and defectively advertised, and that the sale thereunder was not sufficient to divest the title of the complainant of his right to such property; that the amount furnished Travis during the year 1921 is to the complainant unknown, but is known to the defendant, who was to keep an account between himself and the said Travis, and alleges upon information and belief that the said account has been paid from sales of cotton; that the complainant does not know what disposition defendant has made of the said cotton for either the year 1920 or 1921, and charges *Page 292 
that the said cotton was turned over to the defendant, and that the whereabouts of the same are within his knowledge; that the defendant has refused to turn over to the complainant the said cotton, and seed therefrom, livestock, wagons, tools, and corn, but claims that Travis was indebted to him, and that he would hold the same and not disclose to the complainant the property to which the complainant is entitled, which, save for the part subsequently sold by him, is now in his possession; that he has refused to account to the complainant for the said Travis during said years. Wherefore a discovery was prayed that he be required to answer under oath to the following matters: (1) The weight, quality, and grade of each bale of cotton owned by Travis in whole or in part or of those in his employ from the crops of 1920 and 1921 coming into his hands; (2) the name of the purchaser, date, and place of sale, the selling price of each bale of cotton owned in whole or in part by the said Travis or those in his employ from the crops of 1920 and 1921, and that on final hearing the defendant be required to account to the court for each and every bale of said cotton at its true value, and for all the personal property converted by him belonging to the said Travis, and that an accounting be had between the testator and the defendant, and that the complainant be given a decree over against the defendant for whatever may be due the complainant in his capacity as administrator of said Travis, and for general relief.
The defendant answered, admitting that Travis lived on land rented from the defendant during the year 1920; that he loaned Dan Travis the sum of one thousand one hundred dollars in cash on February 19, 1920, and took Travis' note for one thousand two hundred sixty-five dollars, secured by deed of trust upon certain mules of the said Travis; denied that at the time of his death the said Travis was possessed of livestock of the value and description set out in complainant's bill, or of the property set out therein; admitted that there were a number *Page 293 
of bales of cotton of the 1920 crop in the hands of the defendant, a part of which the deceased individually owned, the remainder of which the said Travis owned a one-half interest in by virtue of same having been raised by share croppers working for deceased on lands rented by him; but denied that the list filed by complainant was correct or accurate; but alleged the fact to be that some of the weights contained in said list are incorrect and some of the cotton raised not included in said list. The defendant alleges that the correct weights and the correct number of bales are disclosed in his answer, and says that all of said cotton was subject to his lien, as landlord, for rent and supplies furnished the deceased. Further answering, defendant says that all of said cotton, along with other cotton produced by him, was turned over to Messrs. Reed  Hollowell, cotton factors of Yazoo City, Miss., to be sold by them for his account; that some of said cotton was sold by them on various dates to various parties, and accounts of sales rendered by them to the defendant for said sales; that defendant has no recollection or record of the class or grade of any of said cotton, except that part of said cotton, the amount not recollected, was "short" cotton; that Reed  Hollowell have no record of the class or grade or staple of said cotton; and that he has been unable to obtain same from them, though he has requested such information of them. Defendant further says that a part of the cotton was not sold by Reed  Hollowell, but was turned over to the Co-Operative Cotton Growers' Association, whose head office is at Greenwood, Miss.; wherefore defendant neither admits nor denies that twenty-one bales of said cotton were of the Webber variety and that ten bales were "shorts," as complainant has alleged, but, if defendant's interests are in any way to be affected thereby, he demands strict proof of the same.
Defendant denied that the crop of 1920 amounted to twenty bales of cotton and two hundred bushels of corn, but alleged the fact to be that ____ bales of cotton were *Page 294 
raised on the land rented by deceased in said year, and neither admits nor denies that the exact number and quality and weight of each bale are unknown to complainant.
The defendant admits that the amount due for supplies furnished in 1920 has now been paid for from proceeds of sales of cotton produced in the years 1920 and 1921; admits that the deed of trust above mentioned was foreclosed and the property purchased at the foreclosure sale by the defendant; but denies that the indebtedness secured by the deed of trust was in full of all money and all supplies furnished deceased in 1920; denies that it was necessary for him to first sell said 1920 crop before he could proceed to foreclose the deed of trust; denies that all of the 1920 crop was in his possession at the time of the foreclosure, the greater part of the same having before that time been sold; denies that the foreclosure of said deed of trust was illegal; denies that the foreclosure was defectively advertised or was insufficient to divest title of the deceased in said property. He admits that the method and amount furnished to the said Travis in the year 1920 is known to this defendant; admits that he kept an account between himself and the said Travis for the years 1920 and 1921; and furnishes information with reference thereto marked exhibit A to his answer. Defendant admits that the cotton produced in 1920 and 1921 was turned over to defendant; denies that he has sold a part of the same; admits that he has refused to turn over to the complainant said cotton, and the seed therefrom, livestock, wagons, tools, and corn; admits that he claimed the said Travis was indebted to him, and still so claims; admits that a part of said cotton is now in his possession, that is, in the hands of the association to his account; denies that he has ever at any time refused to deliver to complainant an itemized statement of the account of the said Travis for the years of 1920 and 1921. Further answering, he says that a part of the 1920 crop was sold prior to the death of the deceased, *Page 295 
with the express approval of the deceased; that, in order to settle the accounts of the tenants of the deceased and to make settlement with the tenants, it was necessary that the remainder of the crop be sold, and, there being no market for the same, this defendant and the deceased agreed upon a price for the remainder of the 1920 crop, which had not been sold, and that said cotton was purchased by the said defendant from the deceased in accordance with the price agreed upon, which cotton was later sold at a smaller price than he paid the deceased for same; that with reference to the crop of 1921, deceased having died before the sale of the crop, it was necessary to sell the cotton in order to make a settlement with the tenants; and that this defendant agreed upon a price with the tenants of the said deceased and the heirs of said deceased for all of the cotton which they had been unable to sell, and bought said cotton from said heirs and tenants at and for the price agreed upon, and settled with said tenants on the basis of said price.
The defendant, on oath, says that he has no record of the quality and grade of the cotton raised by deceased or his tenants during the years 1920 and 1921; that said cotton was delivered to Reed  Hollowell, cotton factors of Yazoo City, Miss., to be by them sold for his account; that he is advised by Reed  Hollowell that they have no record of the quality and grade of said cotton; that part of said cotton was sold by the above named cotton factors, and a part was turned over to the cotton association, and the defendant has no record of the persons to whom same was sold; that the original accounts of sales have, in part, been lost or destroyed through inadvertence, but that he has applied to Reed  Hollowell for information prayed to be discovered, and on the basis of the information furnished by said Reed 
Hollowell, and that alone, he discovers the tag number, weight, by whom produced, and the price for which each bale of cotton of the 1920 and 1921 crops that had been sold was so sold, and the bales that have not been sold have been turned *Page 296 
over to the association for the account of the defendant. The defendant has no record of the date of sales, nor has any information as to the same; that defendant has been unable to obtain a list of the prices received from the association for the cotton sold them by him, although he has made effort so to do, and files as a part of his answer his correspondence marked Exhibits E, F, and G.
Exhibits E, F, and G, are letters passing between the defendant and the cotton association. The letters were written by the attorneys for the defendant; gave the gin weight, tag numbers of the cotton raised in 1920 and 1921, and the names of the parties who raised the cotton; and concluded the letter with:
"This suit is one calling for a discovery on the part of Mr. Phillips, and we will have to have it before we can prepare the answer."
The association in reply said:
"In reply to your letter of October 16th asking for certain information in regard to the account of Mr. T.H. Phillips, Sr., for the years 1920 and 1921, respectively, it will be very difficult for us to give you the information unless you furnish us with the compress tag numbers representing the cotton delivered to us by Mr. Phillips. Kindly supply us with this information, and we will immediately examine our records and furnish you with all information we have regarding this account."
To this letter the attorney for the defendant replied:
"Referring to our letter to you of November 16th, relative to prices obtained by you for Mr. Phillips for 1920 and 1921 cotton as described in said letter, we beg to advise that we have been able to obtain no better description of the cotton, the compress tag numbers not being available. If you can give us the information asked for without the compress tag numbers please do so. If you cannot do so, please advise us to this effect, so that we may answer."
To this the association replied: *Page 297 
"In reply to your letter of November 14th: There is no way for us to give you the relative price for the cotton delivered us by Mr. Phillips for the season 1920-1921, unless you can secure for us a list of the original compress tag numbers."
The chancery court heard the matter on bill, answer, and exhibits, and dismissed the bill, from which decree this appeal is prosecuted.
It appears from the bill and answer that Phillips, after the death of Travis, took charge of the crops and property of the deceased, and undertook to settle his accounts with the tenants and heirs of the deceased without administration proceedings, and without resorting to a proceeding under the landlord and tenant chapter. In doing this he became an administrator de son tort.
It further appears that some of the cotton was still in his possession — at least was in the possession of his agents, the cotton association — and had not been disposed of. It further appears that there was a balance of the account of 1920 carried forward into the year 1921, and that there was no lien on the crop of 1921 for the payment of this balance.
The administrator not only acts for himself and the deceased, but he represents the creditors in collecting the assets for distribution among the creditors according to their rights, and for the wife and children of the deceased in securing for them the year's support set apart by statute for their use.
We think it was error, therefore, for the chancellor to dismiss the bill. He should have required a more specific discovery, and should have either stated an account or referred the matter to a master in chancery to state an account between the parties. In cases of fiduciary relations the court should see that the administrator, or other trustee, takes appropriate steps to protect the rights of all parties concerned. The judgment of the court will therefore be reversed, with directions to have the account stated and to secure more specific information as to the unsold cotton.
Reversed and remanded. *Page 298